Exhibit 99.2 THOMAS WEISEL PARTNERS GROUP, INC. ANNOUNCES STRATEGIC ALLIANCE WITH GEOLOGIC RESOURCE PARTNERS LLC San Francisco, CA, July 29, 2009 – Thomas Weisel Partners Group, Inc. (NASDAQ: TWPG), a global growth-focused investment bank, today announced that its affiliate, Thomas Weisel Asset Management LLC (“TWAM”), has formed a strategic alliance with Geologic Resource Partners LLC (“GRP”), a $330 million investment management company that invests globally in early stage precious and industrial metals and mining companies.TWAM will consult and guide GRP in asset gathering, operations, compliance and administration.GRP will assist TWAM in building out its asset management capabilities in the Natural Resource sector. “TWAM intends to establish its capabilities in the Natural Resources sector and global commodities markets, as we continue to focus on the emerging market economies.The new relationship with GRP complements our existing small cap expertise and leverages our deep domain experience in the Natural Resource sector,” stated Thomas W. Weisel, Chairman and CEO of Thomas Weisel Partners. George R.
